Ok to ok DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 7/6/2021 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the Specification, and Claims have overcome the objection and 112(f) interpretation previously set forth in the Non-Final Office Action.


Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 recites “first motion information” and should apparently recite “the first motion information”.
Appropriate correction is required.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Schorsch et al. (US Patent Application Publication 2017/0038847), referred to as Schorsch herein [cited in Applicant’s IDS dated 3/12/2020].
Chinese Patent Publication CN104348910A translation, referred to as Lyu herein [previously cited].
Whatmough et al. (US Patent Application Publication 2018/0152252), referred to as Wahtmough herein [previously cited].
Momeyer et al. (US Patent Application Publication 2011/0167391), referred to as Momeyer herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch in view of Whatmough in further view of Lyu in further view of Momeyer.

Regarding claim 1, Schorsch discloses a first communication device, comprising: a central processing unit (CPU) configured to: communicate with a second communication device


compare, subsequent to the 
control communication with the second communication device based on a result of the comparison of the first motion information and the second motion information (Schorsch, ¶0058-¶0060 – devices communicate to verify that similar acceleration is experienced in both devices. Verifying that the acceleration is similar results in an exchange of sharable data. ¶0003 – contact information).
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Whatmough discloses a handshake trigger for communicating contact information (Whatmough, Abstract and ¶0070)
including a communication unit that communicates with another communication device via a human body (Whatmough, ¶0068-¶0072 – contact information is exchanged through the user’s hands during a handshake. See also ¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication of Schorsch to include communication via the body based on the teachings of Whatmough. The motivation for doing so would 
However, Schorsch as modified appears not to expressly disclose the transmitting the signal acceleration waveform for comparison. However, in the same field of endeavor, Lyu discloses using handshakes to trigger the communication of contact information (Lyu, Abstract), including
transmitting the signal acceleration waveform for comparison (Lyu, Page 3 – waveform data is communicated between devices (eg: Step S104). Correlation between waveforms is calculated (eg: Step S104). If correlation exceeds a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged (eg: Step S105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the acceleration similarity of Schorsch as modified to include correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.
However, Schorsch as modified appears not to expressly disclose the first motion information has a first sampling frequency; the second motion information has a second sampling frequency, and the second sampling frequency is different from the first sampling frequency, align the first sampling frequency and the second sampling frequency, based on a down-conversation of one of the first sampling frequency or the second sampling frequency.
However, in the same field of endeavor, Momeyer discloses comparing sensor signals to detect input gestures including (Momeyer, Abstract),
the first motion information has a first sampling frequency; the second motion information has a second sampling frequency, and the second sampling frequency is different from the first sampling 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the signal correlation of Schorsch as modified to include down-sampling to match sampling rates based on the teachings of Momeyer. The motivation for doing so would have been render the analysis less resource intensive (Momeyer, ¶0065).

Regarding claim 2, Schorsch as modified discloses the elements of claim 1 above, and further discloses calculate a correlation value between the first motion information and the second motion information, and control communication with the second communication device, based on the correlation value that exceeds a threshold value (Schorsch, ¶0058-¶0060, ¶0072-¶0074 – devices communicate to verify that the acceleration data received by the other device is similar. In this case, the motion information can be a message of the detected greeting. Lyu, Page 3 – waveform data is communicated between devices (eg: Step S104). Correlation between waveforms is calculated (eg: Step S104). If correlation exceeds a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged (eg: Step S105)).

Regarding claim 3, Schorsch as modified discloses the elements of claim 2 above, and further discloses exchange a specific data with the second communication device, based on the correlation value that exceeds the threshold value (Schorsch, ¶0003, ¶0019 – contact information. Lyu, Page 3 – 

Regarding claim 4, Schorsch as modified discloses the elements of claim 3 above, and further discloses exchange the specific data with the second communication device, based on the correlation value that exceeds the threshold value and the first motion information that has a specific pattern (Schorsch, ¶0058-¶0059 – down followed by up. Lyu, Page 3 – waveform data is communicated between devices. Correlation between waveforms is calculated. If correlation exceeds a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged).

Regarding claim 5, Schorsch as modified discloses the elements of claim 4 above, and further discloses wherein the specific pattern includes a motion in a positive direction and a motion in a negative direction (Schorsch, ¶0058-¶0059 – down followed by up).

Regarding claim 6, Schorsch as modified discloses the elements of claim 1 above, and further discloses motion information indicating a motion of the second communication device after establishment of connection between the first communication device with the second communication device, and first motion information acquired after the establishment of the connection (Schorsch, ¶0058-¶0060, ¶0072-¶0074 – devices connect via Bluetooth or WiFi for example, to verify that the acceleration data received by the other device is similar. Fig. 4 with ¶0083 – steps can be performed in any order, including establishing a connection in response to proximity. ¶0088 and Fig. 5 with ¶0095-¶0096 – multiple interactions and connections result in more detailed exchanges of information. See 

Regarding claim 7, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the first motion information includes information associated with one of a time variation of an acceleration rate, speed, or a position of the communication device (Schorsch, ¶0048, ¶0058 – acceleration is time variation of speed and position).

Regarding claim 8, Schorsch as modified discloses the elements of claim 1 above, and further discloses wherein the first motion information includes one of a difference between a specific motion and a motion of the first communication device, or a feature value of the motion of the first communication device (Schorsch, ¶0072 – device motion is matched against a known pattern of motions. ¶0058-¶0070 – similarity of motion. ¶0030, ¶0071 – device distance is compared with a threshold to determine whether devices have been moved to within close enough proximity to detect a greeting).

Regarding claim 9, Schorsch as modified discloses the elements of claim 4 above, and further discloses generate a notification, based on completion of the exchange of the specific data with the second communication device (Schorsch, ¶0107 – verification of exchange of information).

Regarding claim 10, Schorsch discloses a communication method comprising: communicating, by a first communication device, with a second communication device 
the first motion information has a 

comparing, subsequent to the 
and controlling, by a processor, communication with the second communication device, based on a result of the comparison of the first motion information and the second motion information (Schorsch, ¶0058-¶0060 – devices verify that similar acceleration is experienced in both devices. Verifying that the acceleration is similar results in an exchange of sharable data. ¶0003 – contact information. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory).
However, Schorsch appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Whatmough discloses a handshake trigger for communicating contact information (Whatmough, Abstract and ¶0070)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication of Schorsch to include communication via the body based on the teachings of Whatmough. The motivation for doing so would have been to save power, improve security, enable users to more effectively signal communication via actions, and maintain communication device simplicity (Whatmough, ¶0002-¶0004).
However, Schorsch as modified appears not to expressly disclose the transmitting the signal acceleration waveform for comparison. However, in the same field of endeavor, Lyu discloses using handshakes to trigger the communication of contact information (Lyu, Abstract), including
transmitting the signal acceleration waveform for comparison (Lyu, Page 3 – waveform data is communicated between devices (eg: Step S104). Correlation between waveforms is calculated (eg: Step S104). If correlation exceeds a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged (eg: Step S105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the acceleration similarity of Schorsch as modified to include correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.
However, Schorsch as modified appears not to expressly disclose the first motion information has a first sampling frequency; the second motion information has a second sampling frequency, and the second sampling frequency is different from the first sampling frequency, align the first sampling 
However, in the same field of endeavor, Momeyer discloses comparing sensor signals to detect input gestures including (Momeyer, Abstract),
the first motion information has a first sampling frequency; the second motion information has a second sampling frequency, and the second sampling frequency is different from the first sampling frequency, align the first sampling frequency and the second sampling frequency, based on a down-conversation of one of the first sampling frequency or the second sampling frequency (¶0063-¶0064 – signal is sampled continually to determine whether to analyze. Fig. 6A, Fig. 8 with ¶0065 and ¶0078 – input signal waveform to be analyzed is down-sampled for comparison with reference signal. ¶0054 – sampling frequency range. Fig. 9 with ¶0082-¶083 – comparison data is down-sampled in the same manner as the input signals). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the signal correlation of Schorsch as modified to include down-sampling to match sampling rates based on the teachings of Momeyer. The motivation for doing so would have been render the analysis less resource intensive (Momeyer, ¶0065).

Regarding claim 11, Schorsch discloses a communication system comprising: a first communication device including a first central processing unit (CPU) configured to (Schorsch, Fig. 2 with ¶0032 – wearable device. ¶0044-¶0046 – hardware communication components within the wearable device. ¶0047-¶0048 –accelerometer, gyroscopic sensor, magnetometer, and GPS sensor. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory):

the first motion information has a 

compare, subsequent to the 
control communication with the first communication device, based on a result of the comparison of the first motion information and the second motion information (Schorsch, ¶0058-¶0060 – devices communicate to verify that similar acceleration is experienced in both devices. Verifying that the acceleration is similar results in an exchange of sharable data. ¶0003 – contact information. ¶0033 and ¶0041 – Processor executing instructions stored in hardware memory).

including a communication unit that communicates with another communication device via a human body (Whatmough, ¶0068-¶0072 – contact information is exchanged through the user’s hands during a handshake. See also ¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication of Schorsch to include communication via the body based on the teachings of Whatmough. The motivation for doing so would have been to save power, improve security, enable users to more effectively signal communication via actions, and maintain communication device simplicity (Whatmough, ¶0002-¶0004).
However, Schorsch as modified appears not to expressly disclose the transmitting the signal acceleration waveform for comparison. However, in the same field of endeavor, Lyu discloses using handshakes to trigger the communication of contact information (Lyu, Abstract), including
transmitting the signal acceleration waveform for comparison (Lyu, Page 3 – waveform data is communicated between devices (eg: Step S104). Correlation between waveforms is calculated (eg: Step S104). If correlation exceeds a threshold, the devices are considered to have participated in a handshake, and business card information is exchanged (eg: Step S105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the acceleration similarity of Schorsch as modified to include correlating the signals and comparing them to a threshold based on the teachings of Lyu. The motivation for doing so would have been to save power, improve security, enable users to more effectively determine whether the detected gesture is the same event in both devices, and to more effectively prevent unintended communication.

However, in the same field of endeavor, Momeyer discloses comparing sensor signals to detect input gestures including (Momeyer, Abstract),
the first motion information has a first sampling frequency; the second motion information has a second sampling frequency, and the second sampling frequency is different from the first sampling frequency, align the first sampling frequency and the second sampling frequency, based on a down-conversation of one of the first sampling frequency or the second sampling frequency (¶0063-¶0064 – signal is sampled continually to determine whether to analyze. Fig. 6A, Fig. 8 with ¶0065 and ¶0078 – input signal waveform to be analyzed is down-sampled for comparison with reference signal. ¶0054 – sampling frequency range. Fig. 9 with ¶0082-¶083 – comparison data is down-sampled in the same manner as the input signals). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the signal correlation of Schorsch as modified to include down-sampling to match sampling rates based on the teachings of Momeyer. The motivation for doing so would have been render the analysis less resource intensive (Momeyer, ¶0065).



Response to Arguments
Applicant’s arguments, filed 7/6/2021, have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL W PARCHER/               Primary Examiner, Art Unit 2175